Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Institutional Shares A Portfolio of Federated Equity Funds SUPPLEMENT TO PROSPECTUSES DATED DECEMBER 31, 2008. 1.Under the headings entitled, “What are the Fund’s Main Investment Strategies?” and “What are the Fund’s Investment Strategies?” please delete the following sentences, which read as follows: The market capitalization of companies of the Russell 1000 Index ranged from approximately $45.1 million to $395 billion as of September 30, 2008.As of September 30, 2008 the top 75% of the market capitalization range of the Russell 1000 Index ranged from approximately $11.9 billion to $395 billion. And replace them with the following: The market capitalization of companies of the Russell 1000 Index ranged from approximately $95 million to $342.7 billion as of May 29, 2009.As of May 29, 2009 the market capitalizations ofcompanies withinthe top 75 percentilesof the Russell 1000 Index ranged from $1.8 billion to $342.7 billion. 2.Under the section entitled “Portfolio Management Information” please delete the biographies of Lawrence Auriana and Hans P. Ustch and replace them with the following: Lawrence Auriana Lawrence Auriana has been the Fund’s Portfolio Manager since December 2007.He is Vice President of the Trust. Mr. Auriana joined Federated in April 2001 as Co-Head of Investments/Federated Kaufmann. From August 1984 to April 2001, Mr.
